EXHIBIT 10.2
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


CONVERTIBLE PROMISSORY NOTE
 
March 3, 2008
 

$906,500 
Los Angeles, California

 
 
FOR VALUE RECEIVED, the undersigned, Zealous Trading Group, Inc., a Nevada
corporation ("Maker"), promises to pay to Transfer Online Technology
Development, LLC ("Payee") at 317 SW Adler Street, 2nd Floor, Portland, Oregon
97204, or at such other place as Payee may from time to time designate by
written notice to Maker, in lawful money of the United States of America, the
aggregate sum of Nine Hundred Six Thousand Five Hundred Dollars
($906,500).  Maker further agrees as follows:


Section 1.      Interest Rate and Fees.
 
Interest shall accrue at a rate of 6% per annum based on a 365 day year
commencing on October 11, 2007.


Section 2.      Payments.


2.1  Accrued interest shall be paid on the March 3, 2009 (the “Maturity Date”).


2.2  On or before March 3, 2009 all outstanding amounts owing under this Note,
including unpaid interest and principal, shall be paid.


2.3  Maker shall have the right to prepay this Note in full or in part at any
time, without premium or penalty.
 

--------------------------------------------------------------------------------



Section 3.      Mandatory Conversion.


The Payee acknowledges and agrees that this Note may not be converted until an
amendment to the Articles of Incorporation of the Company increasing the
authorized shares of the Makers’s Common Stock to 1,500,000,000 shares is
approved by a majority of the Makers’s shareholders (the “Authorized Share
Amendment”) and is filed with the Secretary of State of the State of Nevada and
becomes effective (the “Amendment Effective Date”).  After the Amendment
Effective Date, this Note (including interest) shall automatically convert into
shares of Common Stock of Maker at a value of $0.08 per share (which price
represents the average market price of the Maker’s Common Stock on October 11,
2007, when the parties negotiated the essential terms of that certain Asset
Purchase Agreement of even date herewith.)


Section 4.      Mechanics of Conversion.


Upon the conversion of this Note, the Payee shall surrender this Note, duly
endorsed, at the office of the Maker. Within 20 days of the conversion of this
Note or as soon as practicable, Maker shall, issue and deliver to Payee, a
certificate or certificates for the Common Stock to which the Payee is
entitled.  No fractional shares shall be issued upon conversion of this Note and
the number of shares of Common Stock to be issued shall be rounded up to the
nearest whole share.


Section 5.      Default.


It shall be an event of default ("Event of Default"), and the entire unpaid
principal of this Note, together with accrued interest, shall become immediately
due and payable, at the election of Payee, upon the occurrence of any of the
following events:
 
5.1  any failure on the part of Maker to make any payment when due, whether by
acceleration or otherwise, and the continuation of such failure for a period of
thirty (30) days after written notice thereof from Payee;
 
5.2      Maker shall commence (or take any action for the purpose of commencing)
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, moratorium or similar law or statute;
 
5.3  a proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against it, or the proceeding is controverted but
is not dismissed within sixty (60) days after the commencement thereof;
 
5.4  Maker consents to or suffers the appointment of a guardian, receiver,
trustee or custodian to any substantial part of its assets that is not vacated
within thirty (30) days;
 
5.5  the dissolution, termination of existence, or insolvency of Maker; or
 
5.6  Maker consents to or suffers an attachment, garnishment, execution or other
legal process against any of his assets that is not released within thirty (30)
days.
 
Section 6.      Waivers.


Maker waives demand, presentment, protest, notice of protest, notice of
dishonor, and all other notices or demands of any kind or nature with respect to
this Note.
 
2

--------------------------------------------------------------------------------



 
Section 7.     Securities Act of 1933.  Upon conversion of this Note, the
persons entitled to receive the shares of Common Stock may be required to
execute and deliver to the Maker an instrument, in form satisfactory to the
Maker, representing that such person is an accredited investor as defined in
Rule 501(a) of the Securities Act of 1933, as amended (the "Act") and the shares
of Common Stock are being acquired for investment, and not with a view to
distribution, within the meaning of the Act.


Section 8.     Shareholder Status.  Nothing contained in this Note shall be
construed as conferring upon the Payee the right to vote or to receive dividends
or to consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of the Maker or of any other matter,
or any rights whatsoever as a shareholder of the Maker prior to conversion
hereof.


Section 9.      Miscellaneous.


9.1  This Note may be altered only by prior written agreement signed by the
party against whom enforcement of any waiver, change, modification, or discharge
is sought.  This Note may not be modified by an oral agreement, even if
supported by new consideration.
 
9.2  The covenants, terms and conditions contained in this Note apply to and
bind the heirs, successors, executors, administrators and assigns of the
parties.
 
9.3  This Note constitutes a final written expression of all the terms of the
agreement between the parties regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous agreements, understandings, and representations between the
parties.  If any provision or any word, term, clause, or other part of any
provision of this Note shall be invalid for any reason, the same shall be
ineffective, but the remainder of this Note shall not be affected and shall
remain in full force and effect.
 
9.4  This Note shall be governed by the laws of New York, without giving effect
to principals of conflicts of laws.
 
9.5  All notices, requests, demands and other communications required or
permitted hereunder or by law shall be in writing and given to the parties at
the addresses listed below (or to such other address as shall at any time be
designated by any party in writing to the other parties):  (a) by certified U.S.
mail, return receipt requested, postage prepaid; (b) by recognized overnight
courier service (e.g., Federal Express); or (c) by hand-delivery:
 
To Maker :
 
Zealous Trading Group, Inc.
1800 Century Park East, Suite 200
Los Angeles, CA  90067
Att: Chief Executive Officer
 
3

--------------------------------------------------------------------------------


 
To Payee:                                
Transfer Online Technology Development, LLC
Attn: Lori Livingston
317 SW Alder Street, 2nd Floor
Portland, OR 97204




All such notices shall be deemed effective  (a) three days after being deposited
in the United States mail, first class, postage prepaid, or (b) one day after
being delivered to a reputable overnight delivery service.


[Signature Page Follows]
 

 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Maker has executed this Note effective as of the date first
set forth above.
 
 

  Zealous Trading Group, Inc.    a Nevada corporation       
By:________________________________     Name:______________________________   
Its:________________________________ 

 
 
 
5